Barnard, P. J.:
The papers clearly show an assignment of the judgment in favor of plaintiff and against Bridget Delehanty on the 1st of May, 1880. The judgment in favor of Francis and Bridget Delehanty against the plaintiff was not recovered until May 5, 1880.
The complete title to the assigned judgment passed to Ferguson without notice to the defendant therein. (Richardson v. Ainsworth, 20 How. Pr., 521; Muir v. Schenck, 3 Hill, 228.)
*199The proceedings against Bridget Delehanty to compel her to pay over moneys in her hands belonging to Lee could not prejudice the prior assignee in good faith. (Robinson v. Weeks, 6 How. Pr., 161.) She then held no property belonging to Lee, the plaintiff. She held property of Ferguson, the assignee. Her admission that she owed Lee could not affect Ferguson. He was not a party to the proceedings against Bridget Delehanty.
The payment under the order was not a payment to Ferguson, and the order directing that the sum paid, fifty dollars, be applied in ■ satisfaction of the judgment should be reversed, with costs and disbursements, and the order vacated, with ten dollars costs.
The plaintiff has the right to appeal. He is made liable to pay bach this sum to his assignee.
Gilbert, J., concurred ; Dykman, J., not sitting.
Order reversed, with costs and disbursements, and order vacated, with costs.